Title: From George Washington to Jeremiah Wadsworth, 18 May 1788
From: Washington, George
To: Wadsworth, Jeremiah



Dear Sir,
Mount Vernon May 18th 1788

Your favor of the 22d Ulto and a Barrel of Barley have arrived safe, & I pray you to accept my thanks for the latter. I lost no time in committing it to the Ground; & shall, (as it was good) look for a prolific return. My People, however, tell me it is a grain that is called Bare, and considered more as a Winter than Summer grain, tho’ it is, sometimes sown in the Spring they say. Mrs Washington joins me in Compliments, & good wishes for you and Mrs Wadsworth—and with sentiments of great esteem & regard I am Dear Sir Yr most Obedt Hble Ser⟨vt⟩

Go: Washington


Colo. Humphreys is here, & begs to be remembered to you.

